Citation Nr: 1725514	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-21 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for obstructive sleep apnea.

4. Entitlement to a compensable rating for left ear hearing loss.  

5.  Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In October 2016 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to a compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  On October 14, 2016, prior to the promulgation of a decision on the appeal, the Veteran withdrew on the hearing record the appeal of the issue of entitlement to a rating in excess of 10 percent for tinnitus.

2.  In an April 2004 decision, the RO denied service connection for right ear hearing loss; the Veteran did not complete an appeal of that decision.

3.  Evidence added to the record since the April 2004 decision denying service connection for right ear hearing loss relates to an unestablished fact necessary to substantiate that claim and raises a reasonable possibility of substantiating that claim.

4.  The Veteran's right ear hearing loss disability was caused by his active service.  

5.  The Veteran's current obstructive sleep apnea disability had onset during his active service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The April 2004 RO decision that denied service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §20.1103 (2016).  

3.  The criteria for reopening a claim of entitlement to service connection for right ear hearing loss have all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §3.156(a) (2016).

4.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

5.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by an appellant or by his authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id. 

In the present case, the Veteran disagreed with the 10 percent rating assigned for service-connected tinnitus.  During the October 2016 hearing, however, the Veteran expressed on the record his desire to withdraw that issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issue of entitlement to a rating in excess of 10 percent for tinnitus.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.

II. Claim to Reopen

Prior to the filing of the current claim of entitlement to service connection for a right ear hearing loss disability, the AOJ previously denied a claim of service connection for right ear hearing loss in April 2004.  Generally, a claim that has been denied in an unappealed AOJ decision is final and may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §20.1100 (2016).  

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C.A. § 7105(b)(1) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.25, 20.1103 (2016).  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2011).  An NOD is a statement, reduced to writing, which can reasonably be construed as expressing dissatisfaction with the AOJ's decision and a desire to contest the result.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.201 (2011).  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C.A. § 7105(b)(1); see also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2011).  If a timely NOD is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code.  38 U.S.C.A. § 7105(c) (West 2014). 

If the claimant files a timely NOD and the disagreement is not resolved, the AOJ must provide the claimant and his or her representative, if there is one, with a statement of the case (SOC).  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 19.30 (2016).  As a general rule, the appellant must file a substantive appeal within 60 days of the mailing of the SOC or within one year of the notice of the decision being appealed, whichever is later.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 20.302(b) (2016).  A substantive appeal consists of a properly completed VA Form 9 or a correspondence containing the necessary information.  38 C.F.R. § 20.200 (2011).  If a claimant fails to respond after receipt of the SOC, the AOJ may close the case.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 19.32.  Once the AOJ closes the case for failure to complete the appeal to the Board, the AOJ decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the April 2004 decision, an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss was the existence of a current disability as defined by 38 C.F.R. § 3.385.  After filing his current claim in June 2009, an August 2013 private audiological examination report and July 2014 VA fee-basis examination report each revealed a right ear hearing loss disability within the meaning of 38 C.F.R. § 3.385.  As these examination reports are both new and material evidence related to the unestablished fact of a current right ear hearing loss disability, the claim must be reopened.

III.  Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A. Right Ear Hearing Loss

The Veteran seeks entitlement to service connection for right ear hearing loss resulting from exposure to shipboard noise, including firing ammunitions, for at least two years and from exposure to aircraft engine noise for seven years while working in a building with an airfield situated to his left.  He reported he was not advised to use hearing protection in either of these environments.  He also has denied recreational or occupational noise exposure since his retirement from service, indicating he works in real estate in an office environment.   

Pertinent to his current claim for right ear hearing loss, the Board observes that service connection for tinnitus has been in effect since the day after the Veteran's retirement from military service and service connection for left ear hearing loss was established, effective December 3, 2003.  These claims were granted on the basis of the Veteran's military noise exposure; complaints of tinnitus documented in service; a left ear hearing loss disability first demonstrated during a January 2004 VA audiological examination following a December 2003 claim; and his service treatment records, which documented a significant threshold shift in left ear hearing acuity between his early military career and his retirement examination.  Thus, the reported military noise exposure is not in dispute.

Certain chronic diseases, including other organic disease of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2016).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

During service, the Veteran underwent numerous audiological examinations.  None of the audiometric testing data revealed a right ear hearing loss disability for VA compensation purposes.  Similarly, while audiological examinations during service demonstrated a significant threshold shift in left ear hearing acuity, the Veteran's right ear hearing acuity on retirement examination documented a 5 dB shift at most from his earliest documented hearing examination in October 1972.

Subjectively, during a March 1984 ENT consultation for ringing in his ears, the Veteran denied a history of any perceived hearing deficit.  In a September 1993 periodic report of medical history, the Veteran endorsed perceived hearing loss.  A physician's summary noted the Veteran's hearing loss and indicated it was not considered disabling.  In his September 1994 retirement report of medical history, the Veteran endorsed experiencing hearing loss.  A physician's summary elaborated that the Veteran had tinnitus and hearing loss AS (left ear), which was not considered disabling.

After military retirement, the Veteran underwent numerous audiological examinations to evaluate his claimed hearing loss disability.  Each report includes audiometric test results for both ears.  VA, private, and/or VA fee-basis examinations in March 1995, February 1996, September 2002, January 2004, and July 2009 did not reveal a right ear hearing loss disability for VA compensation purposes based on either recorded puretone thresholds or speech recognition scores.  On VA fee-basis examination in July 2009, although audiometric testing did not reveal a right ear hearing loss disability for VA purposes under the criteria set forth at 38 C.F.R. § 3.385, the examiner opined that it was at least as likely as not that the Veteran's right ear hearing loss was related to being a Navy personnelman in service because he was exposed to loud ammunitions and jet engines as well as constant phone work without the use of hearing protection.  

Subsequently, an August 2013 private audiological examination and July 2014 VA fee-basis examination each documented a right ear sensorineural hearing loss disability for VA compensation purposes.  The July 2014 VA fee-basis examiner opined that the Veteran's right ear hearing loss disability was at least as likely as not caused by or a result of the Veteran's military noise exposure.  The examiner explained that the timing of the onset of symptoms, the significant history of noise exposure while in the military, and the lack of significant noise exposure outside of military service supported the conclusion. 

The Board observes that the Veteran's current right ear sensorineural hearing loss disability is distinguished from his left ear hearing loss disability by the fact that unlike the significant threshold shift in left ear hearing acuity documented in the Veteran's service treatment records, no similar threshold shift is documented in right ear hearing acuity during the same time period.  Nevertheless, the Board finds the medical and lay evidence of record is at least in equipoise as to whether the current right ear hearing loss disability is etiologically related to the Veteran's military noise exposure.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303.


B. Obstructive Sleep Apnea

The Veteran contends that his current obstructive sleep apnea disability, which was first diagnosed in 2009, began during military service.  He testified that he felt lethargic, drowsy, and irritable during military service, and that his wife had observed him snoring and pausing while breathing during sleep.  

The Veteran's service treatment records are silent for complaints, diagnosis, or treatment attributed to sleep apnea.  At enlistment examination in April 1968, his weight was recorded as 107 pounds.  In February 1983, he sought treatment for fatigue, malaise, headache, and congestion.  The assessment was viral illness.  During tuberculosis screenings in March 1988, April 1991, February 1992, and March 1994, he denied experiencing symptoms of feeling rundown a lot in the past year.  On retirement examination in September 1994, his weight was recorded as 127 pounds.

A September 2007 VA optometry note documents the Veteran was inattentive and falling asleep during the examination.

Upon diagnosing obstructive sleep apnea in May 2009 at which time the Veteran weighed approximately 141 pounds, a private physician, Dr. Chang, opined the following month that it seemed likely the Veteran had had obstructive sleep apnea to some degree for quite some time.  Dr. Chang elaborated that the Veteran and his wife had described the same symptoms with which he presented for evaluation, namely, snoring, irregular breathing during sleep, and witnessed apneic events, as he had since the 1970s.  Moreover, Dr. Chang commented that the Veteran had not had any significant weight changes or significant medical events that might predispose him to the development of sleep disordered breathing.

In support of his service connection claim, the Veteran submitted numerous lay statements in April and May 2011 and in May 2012 from other Navy veterans, who detailed their observations of the Veteran's loud snoring, frequent lethargy, consumption of several cups of coffee in the mornings, complaints of headaches, and periodic irritability during active duty service.  In October 2016 correspondence, the Veteran's wife since 1970 also described her observations of the Veteran's snoring, apneas, lethargy, daytime fatigue, and irritability.

In March 2014 correspondence, C. Spinweber, Ph.D., FAASM, described her experience and qualifications as an expert in sleep medicine and reported that the Veteran had contacted her to provide an expert opinion as to whether his sleep apnea manifested while on active duty.  Dr. Spinweber detailed her review of the Veteran's service treatment records, post-service treatment records, and 2009 sleep study that revealed obstructive sleep apnea.  She also obtained a subjective history from the Veteran regarding his sleep history, onset of snoring and breathing pauses, and daytime sleepiness.  Dr. Spinweber explained that sleep apnea is caused by obstruction of the upper airway during sleep and develops slowly, worsening usually over many years.  Based on her review of available medical evidence, a history provided by the Veteran, observations by others, and the usual onset and progression of sleep apnea, Dr. Spinweber opined that the Veteran developed snoring, breathing pauses, and sleep disruption very early in his military career, and with no significant interventions, his snoring and apnea worsened over time.  Further supporting her conclusion, Dr. Spinweber noted that the Veteran had developed other disorders that can be associated with untreated sleep apnea.

In October 2016 correspondence, a VA physician indicated he had evaluated the Veteran in the sleep medicine clinic.  The physician reported that while the Veteran has obstructive sleep apnea and is being treated with CPAP therapy, the Veteran reported symptoms consistent with obstructive sleep apnea that predated his official diagnosis.  Therefore, the VA physician concluded it was feasible that the Veteran's obstructive sleep apnea began during his military service.

Having considered the medical and lay evidence of record and resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303.

The Board emphasizes that the Veteran is competent to report symptoms such as daytime fatigue and irritability and his friends and family are competent to report observable symptoms such as snoring and breathing pauses while sleeping.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a lay witness may testify as to his or her observations of the features or symptoms that a claimant exhibited) (internal citation omitted).  Based on the evidence of record, including the Veteran's competent and credible reports and the credible lay reports of his family and friends, the Board finds that a sufficient nexus has been established between the Veteran's current obstructive sleep apnea and symptoms of sleep apnea that manifested during military service.

In addition, the Board finds the June 2009 and March 2014 opinions of Drs. Chang and Spinweber, respectively, particularly persuasive in supporting the Veteran's claim.  Here, each examiner obtained a subjective history from the Veteran, considered statements by others who had observed the Veteran's symptoms during service, and supported the conclusions reached with a detailed medical rationale.  Moreover, Dr. Spinweber reviewed the Veteran's service treatment records and other post-service medical evidence and explained how those records supported the conclusion that the Veteran's obstructive sleep apnea likely began early in his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

The Board acknowledges that the Veteran's reports during service, denying symptoms of feeling rundown a lot, tend to weigh against his account of experiencing daytime fatigue in service.  However, the Board finds the evidence is approximately evenly balanced as to whether the Veteran's current sleep apnea manifested in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal as to the claim of entitlement to a rating in excess of 10 percent for tinnitus is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for right ear hearing loss is reopened.

Entitlement to service connection for right ear sensorineural hearing loss is granted.

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

In October 2016 the Veteran testified that his left ear hearing loss disability had increased in severity since his last VA fee-basis examination in July 2014.  Accordingly, a new VA examination is warranted to determine the current severity of the Veteran's hearing loss disability.

Prior to arranging another VA audiological examination, the AOJ should obtain and associate with the claims file ongoing records pertinent to the Veteran's hearing loss disability from the American Lake VA Medical Center (VAMC) and related clinics dating since August 2016.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file ongoing records pertinent to the Veteran's hearing loss disability from the American Lake VAMC and related clinics dating since August 2016.

2.  Thereafter, the AOJ must ensure that the Veteran is scheduled for a new VA audiological examination to evaluate the current severity of the Veteran's left and right ear sensorineural hearing loss disability.  The examiner must review the claims file in conjunction with the examination.  The examiner must specifically comment on the effects of the Veteran's hearing loss on his occupational functioning as a real estate agent and on his daily activities.

3.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


